Mathews, J.
delivered the opinion of the court This is an action founded on a plolicy insurance on the freight expected to be earned by the ship, which was insured in the case just decided; and by the voyage for which she was insured. It is lawful to effect insurance on freight to be earned, and in the present case it was valued by the contracting parties at two thousand dollars. The objections to its recovery, are the same as those to the value of the vessel, viz: want of interest in and unsoundness of the ship. The reasoning in the former case is applicable to this, and we must come to a similar conclusion.
It is therefore ordered, adjudged, and de *168creed, that the judgment of the parish court, be affirmed, with costs.
East'n District.
Feb. 1824
Livingston for the plaintiff, Duncan for the defendants.